Title: 16th.
From: Adams, John Quincy
To: 


       Commencement day. I mounted my horse, somewhat early, and arrived at Cambridge by nine o’clock. The first Salutation I received as I was going into the College yard was “repent: for the kingdom of Heaven is at hand.” It was a crazy man; but without any great share of enthusiasm, for that sentence was the only thing he said; and he repeated it every two or three minutes during the whole forenoon: and I could not help reflecting with pleasure upon the happy liberality of sentiment, which prevails so much that a man of this kind, so far from attracting the notice of the executive power, could not even draw a crowd around him. I saw my Classmates in abundance; there were more than thirty of us here. At about eleven we went to the meeting house; and I got a seat in the foremost gallery, next to Townsend. The procession soon came on, and the president after making a prayer, and informing the audience it was the desire of the overseers and corporation that there might be no “clapping applause,” called For the Salutatory Oration, which was spoken by Phillips, and was pretty well delivered. An English poem, on the prospects of America, by Dodge, was not without its merit; but would not bear comparison with that spoken last Commencement by Harris. The order in which the other performances came on was as follows.
       A forensic disputation upon this question. Whether the balance would be in favour of our existence were there no state but the present. By Sanders and Tappan.
       A greek Conference upon the evil effects of avarice, and of prodigality, upon Society. By Gardner and Jackson.
       A forensic disputation. Whether a republic is more secure of the continuance of its liberties, where the officers in the higher branches of government are elected for several years, than when they are annually elected? By Gordon and Lincoln.
       An English conference. Whether a large emigration from Europe into the United States of America, would upon the whole be for the real advantage of the States. By Adams 2d. and Cabot.
       An English Oration. By Abbot.
       The syllogistics were omitted, and these performances were finished by two o’clock. I went and dined at Judge Dana’s, and at about four returned to the meeting house. An English Oration was delivered by Mr. Ware upon the effects of religion, upon civil government and Society. It was an excellent Oration, and notwithstanding the president’s Caution in the morning, there was something like a clap; which proceeded chiefly I imagine from the Students that were present. The president with his peculiar elegance of expression said “I am sorry that the desires of the Corporation and Overseers should be infringed upon,” and proceeded to give the degrees. There was a new ceremony, of giving a degree of bachelor in physic. Two young fellows by the name of Hall and Fleet received these diplomas, and even the president in giving them seemed to have the awkwardness of novelty about him. A valedictory Oration was spoken by Mr. Allyne, and the president made a concluding prayer, which concluded the public ceremonies of the day. I forgot to observe that after the forenoon performances were finished, the governor got up, addressed the president who was likewise standing, by the title of “reverend and learned Sir,” and made a long speech in which he blest his Stars for being born in a land of Liberty and Science &c. Some people thought his performance was equal to any in the course of the day; but opinions on that subject were divided. It was prepared before hand, though it bore ample testimony of the genius and learning which the young gentlemen had display’d.
       
        “Wherein all prophets far out went he
        Though former days produced a plenty.
        For any man, with half an eye
        What stands before him can espy,
        But optics sharp it needs, I ween
        To see what is not to be seen.”
       
       To return. After we came out of the meeting house I stroll’d about for some time, greeting one friend and another as I met them. I went with Forbes and Little, and drank tea at Dr. Wigglesworth’s. I returned to College, and spent the evening in diverse places. I finally found young Phillips, and took a supper with him at his chamber where I found also a number of his classmates. I retired at about eleven o’clock having enjoy’d the day very highly; but my spirits had been so much raised that I could get but little sleep.
      